Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5,6,14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorenbos et al. (US Pub. No. 2016/0200972 A1).
With regards to claims 1, 2, 5 – 11 and 14 - 17 Dorenbos discloses a rare-earth halide scintillating material having a chemical formula of REaCebX3, (i.e., Ln(1-y)REyX3) wherein RE is a rare-earth element La, Gd, Lu or Y, X is one or two of halogens Cl, Br and I, 0 < a < 1.1 and 0.01 < b <1.1 [0026] – [0034]. 
Dorenbos fails to expressly disclose 1.0001< a+b <1.2. Dorenbos discloses a+b equally to 1 not 1.0001< a+b <1.2. Notice that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Notice that the examiner takes Official Notice that it is well known in scintillation crystal creation to tweak chemical formula or mixtures in order to improved light output for various situations and applications. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dorenbos to include the ranges as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art and as Officially Noticed that discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to the claimed range for the purpose of improving light output for various situations and applications.
 Additionally, the concentrations are mathematically so close that the difference between the claimed ranges with the prior arts (i.e., 0.0001) is virtually negligible absent any showing of unexpected results or criticality.
With regards to claims 2 and 11, Dorenbos discloses that RE is La [0109] and X is Br [0109].
With regards to claims 7 and 16, Dorenbos discloses the scintillating material is a single crystal (Abstract) [0036].
With regards to claims 8 and 17, Dorenbos modified discloses the scintillation material obtained by Bridgeman-Stockbarge [0036].
With regards to claim 9, Dorenbos discloses a scintillating detector 100 (Figure 1).
With regards to claim 10, Dorenbos discloses PET device [0021].
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorenbos in view of Iltis (US Patent 7,670,578 B2).
With regards to claims 3 and 12, Dorenbos discloses wherein RE is La [0109] but fails to expressly disclose that X is Cl. Iltis discloses a rare-earth halide scintillator comprising Ln1-x CexCl3 wherein Ln is chosen from the group La, Y, Gd an Lu in order to improve and manufacture large crystals for desired applications (Col. 9, Lines 9 - 41). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dorenbos to include the teachings such as that taught by Iltis to improve and manufacture large crystals for desired applications.
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorenbos in view of Shimizu et al. (US Pub. No. 2008/0067391 A1).
With regards to claims 4 and 13, Dorenbos discloses wherein RE is Gd or Lu [0106] but fails to expressly disclose that X is Cl. Shimizu discloses a rare-earth halide scintillator comprising single crystal growth satisfying Ln1-y CeyM3 wherein Ln represents one element selected from the rare earth elements and where Lu was chosen from the group (see Table 3) and where M is I [0046] (see Table 3) in order to improve light output for desired applications.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dorenbos to include the teachings such as that taught by Shimizu to improve light output for desired applications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884